IN THE SUPREME COURT OF PENNSYLVANIA
                         EASTERN DISTRICT


DEBBIE HUGHEY,                   : No. 133 EM 2017
                                 :
                 Petitioner      :
                                 :
                                 :
         v.                      :
                                 :
                                 :
WORKERS' COMPENSATION APPEAL     :
BOARD (ANDORRA WOODS             :
HEALTHCARE CENTER, GALLAGHER     :
BASSETT SERVICES, ACE AMERICAN   :
INSURANCE COMPANY, UNINSURED     :
EMPLOYER'S GUARANTY FUND, AND    :
REST HAVEN NURSING CENTER),      :
                                 :
                 Respondents     :

DEBBIE HUGHEY,                   : No. 134 EM 2017
                                 :
                 Petitioner      :
                                 :
                                 :
         v.                      :
                                 :
                                 :
WORKERS' COMPENSATION APPEAL     :
BOARD (ANDORRA WOODS             :
HEALTHCARE CENTER, GALLAGHER     :
BASSETT SERVICES, ACE AMERICAN   :
INSURANCE COMPANY, UNINSURED     :
EMPLOYER'S GUARANTY FUND, AND    :
REST HAVEN NURSING CENTER),      :
                                 :
                 Respondents     :

DEBBIE HUGHEY,                   : No. 135 EM 2017
                                 :
                 Petitioner      :
                                 :
                                 :
         v.                      :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (REST HAVEN NURSING                :
CENTER WHITEMARSH INC.,                  :
GALLAGHER BASSETT SERVICES,              :
ANDORRA WOODS HEALTHCARE, ACE            :
AMERICAN INSURANCE COMPANY               :
AND UNINSURED EMPLOYER'S                 :
GUARANTY FUND CENTER),                   :
                                         :
                 Respondents             :

DEBBIE HUGHEY,                           : No. 136 EM 2017
                                         :
                 Petitioner              :
                                         :
                                         :
         v.                              :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (REST HAVEN NURSING                :
CENTER WHITEMARSH INC.,                  :
GALLAGHER BASSETT SERVICES,              :
ANDORRA WOODS HEALTHCARE, ACE            :
AMERICAN INSURANCE COMPANY               :
AND UNINSURED EMPLOYER'S                 :
GUARANTY FUND CENTER),                   :
                                         :
                 Respondents             :

DEBBIE HUGHEY,                           : No. 137 EM 2017
                                         :
                 Petitioner              :
                                         :
                                         :
         v.                              :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (ANDORRA WOODS                     :
HEALTHCARE CENTER, GALLAGHER             :
BASSETT SERVICES, ACE AMERICAN           :
INSURANCE COMPANY, UNINSURED             :
EMPLOYER'S GUARANTY FUND, AND            :



                              [133-138 EM 2017] - 2
REST HAVEN NURSING CENTER),              :
                                         :
                 Respondents             :

DEBBIE HUGHEY,                           : No. 138 EM 2017
                                         :
                 Petitioner              :
                                         :
                                         :
          v.                             :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (ACE AMERICAN INSURANCE            :
COMPANY, ANDORRA WOODS                   :
HEALTHCARE CENTER, ESIS                  :
NORTHEAST WC CLAIMS, UNINSURED           :
EMPLOYER'S GUARANTY FUND),               :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

    AND NOW, this 26th day of January, 2018, the Petition for Review is DENIED.




                              [133-138 EM 2017] - 3